                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

IAN V. JACOBS,                           §
                                         §
     Plaintiff,                          §
                                         §
v.                                       §     CIVIL ACTION NO. 8:17-CV-00362
                                         §
FAREPORTAL, INC.,                        §
                                         §
     Defendant.                          §


                               SCHEDULING ORDER

     After conferring with counsel,

     IT IS ORDERED:

     1)      The parties shall comply with the following case preparation deadlines:

            Date                                Deadline
      April 24, 2020     Deadline for completing written discovery, including
                         document production, as to the issue of damages.
      May 8, 2020        Deadline to assert any damages-related written
                         discovery issues to James Amend for resolution.
      May 22, 2020       Deadline for designation of experts and disclosure of
                         Expert Reports meant to support either party’s
                         damages claim, including providing all information
                         required under Rule 26(a)(2)(A)-(C).
      June 22, 2020      Deadline for designation of rebuttal experts and
                         disclosure of rebuttal Expert Reports as to the issue of
                         damages (i.e., experts intended solely to contradict or
                         rebut evidence on the same subject matter as a
                         damages expert disclosed by the other party).
      July 17, 2020      Deadline for Fact and Expert Witness Depositions as to
                         the issue of damages.
      July 24, 2020      Deadline to assert any damages-related discovery
                         issues arising from depositions to James Amend for
                         resolution.
        July 31, 2020     Deadline for Dispositive Motions on Damages and for
                          Motions to Exclude Damages-Related Expert
                          Testimony


      2)      The trial of this case is set to commence before Cheryl R. Zwart, United
States Magistrate Judge, in the Special Proceedings Courtroom, Roman L. Hruska
Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on August
31, 2020, or as soon thereafter as the case may be called, for a duration of four (4) trial
days.


       3)     The Pretrial Conference is scheduled to be held before the undersigned
magistrate judge on August 11, 2020 at 1:00 p.m., and will be conducted by
internet/telephonic conferencing using the case conferencing instructions assigned to this
case. The parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
emailed to zwart@ned.uscourts.gov, in either Word Perfect or Word format, by 5:00 p.m.
on August 7, 2020.

      February 20, 2020.
                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge




                                            2
